UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 RULE 13e-3 TRANSACTION STATEMENT (Pursuant to Section 13(e) of the Securities Exchange Act of 1934) (Amendment No. 1) Boss Holdings, Inc. (Name of the Issuer) Boss Holdings, Inc. G. Louis Graziadio III William R. Lang James F. Sanders Ginarra Partners, LLC Graziadio Family Trust, udt 10/13/75 (Name(s) of Person(s) Filing Statement) Common Stock, $0.25 par value per share (Title of Class of Securities) 10011B101 (CUSIP Number of Class of Securities) G. Louis Graziadio III Chairman of the Board, President and Chief Executive Officer Boss Holdings, Inc. 1221 Page Street Kewanee, Illinois 61443 (309) 852-2131 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copy to: Dennis J. Block, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New York 10281 (212) 504-6000 This statement is filed in connection with (check the appropriate box): a. x The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C, or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. ¨ The filing of a registration statement under the Securities Act of 1933. c. ¨ A tender offer. d. ¨ None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies:x Check the following box if the filing is a final amendment reporting the results of the transaction: Calculation of Filing Fee Transaction Valuation (*) Amount of Filing Fee (**) $389,790 $28.00 (*) Calculated solely for purposes of determining the filing fee. This amount assumes the acquisition of approximately 50,953 shares of common stock for $7.65 per share in cash in lieu of issuing fractional shares to holders of less than 100 shares of common stock after the proposed reverse/forward stock split. (**) The filing fee is calculated in accordance with Rule 0-11(b) by multiplying the Transaction Valuation of $389,790 by 0.0000713. x Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $22.00Form or Registration No.: Schedule 13E-3 Filing Party: Boss Holdings, Inc.Date Filed: January 20, 2010 RULE 13e-3 TRANSACTION STATEMENT INTRODUCTION This Amendment No. 1 amends and supplements the Rule 13e-3 Transaction Statement on Schedule 13E-3 (as amended, this “Schedule 13E-3”) initially filed by Boss Holdings, Inc., a Delaware corporation (the “Company”), on January 20, 2010, in connection with a proposed transaction to deregister its shares of common stock, $0.25 par value per share (the “Common Stock”), under the federal securities laws. At a special meeting of stockholders, the Company’s stockholders of record will vote on approval of amendments to the Company’s Certificate of Incorporation to effect a 1-for-100 reverse stock split immediately followed by a 100-for-1 forward stock split of the Common Stock. This Schedule 13E-3 is being filed with the Securities and Exchange Commission (the “SEC”) concurrently with the filing of the Company’s revised preliminary proxy statement on Schedule 14A (as revised, the “Proxy Statement”) pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended. The information contained in the Proxy Statement, including all annexes thereto, is expressly incorporated herein by reference and the responses to each item of this Schedule 13E-3 are qualified in their entirety by reference to the information contained in the Proxy Statement. Capitalized terms used and not otherwise defined herein have the meanings ascribed to such terms in the Proxy Statement. Item 1. Summary Term Sheet The information set forth in the Proxy Statement under the caption “SUMMARY TERM SHEET” is incorporated herein by reference. Item 2. Subject Company Information (a) Name and Address.
